MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS Balanced 0.22% * Under the Management Agreement, American Beacon Advisors earns a 5bps management fee for the fund and a 15 bps advisory fee for direct portfolio management of a portion of the fund's assets. American Beacon Advisors* 0.05% 0.02% Barrow, Hanley, Mewhinney & Strauss 0.05% Brandywine Global Investment Mgmt 0.07% Hotchkis and Wiley Capital Management 0.03% Total Management Fee Paid 0.22% Bridgeway Large Cap Value 0.50% American Beacon Advisors 0.05% Bridgeway Capital Management 0.45% Total Management Fee Paid 0.50% Emerging Markets 0.80% American Beacon Advisors 0.05% Brandes Investment Partners 0.25% Morgan Stanley Investment Management 0.30% The Boston Company Asset Management 0.20% Total Management Fee Paid 0.80% Flexible Bond 0.62% American Beacon Advisors 0.05% Brandywine Global Investment Mgmt 0.18% GAM International Management 0.18% Pacific Investment Management Company 0.19% Total Management Fee Paid 0.60% MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS High Yield Bond Fund 0.43% American Beacon Advisors 0.05% Franklin Advisers 0.14% Logan Circle Partners 0.11% PENN Capital Management 0.13% Total Management Fee Paid 0.43% Holland Large Cap Growth Fund 0.54% American Beacon Advisors 0.05% Holland Capital Management 0.49% Total Management Fee Paid 0.54% Intermediate Bond Fund 0.20% * American Beacon Advisors receives the 20 bps management fee for this fund and pays Barrow, Hanley, Mewhinney & Strauss its contractual sub-advisory fee out of the 20 bps management fee. American Beacon Advisors 0.12% Barrow, Hanley, Mewhinney & Strauss 0.08% Total Management Fee Paid* 0.20% International Equity Fund 0.32% * The Boston Company Asset Management was terminated as an investment sub-adviser of this fund during the fiscal period. American Beacon Advisors 0.05% Causeway Capital Management 0.07% Lazard Asset Management 0.10% Templeton Investment Counsel 0.09% The Boston Company Asset Management* 0.01% Total Management Fee Paid 0.32% MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS International Equity Index Fund 0.01% * BlackRock Advisors serves as the investment manager of the underlying master fund that this fund invests in. BlackRock Advisors does not serve as an investment adviser or sub-adviser to the American Beacon International Equity Index Fund. American Beacon Advisors 0.00% BlackRock Advisors* 0.01% Total Management Fee Paid 0.01% Large Cap Value Fund 0.24% American Beacon Advisors 0.05% Barrow, Hanley, Mewhinney & Strauss 0.05% Brandywine Global Investment Mgmt 0.06% Hotchkis and Wiley Capital Management 0.05% Massachusetts Financial Services Co 0.03% Total Management Fee Paid 0.24% Mid-Cap Value Fund 0.58% American Beacon Advisors 0.05% Barrow, Hanley, Mewhinney & Strauss 0.15% Lee Munder Capital Group 0.16% Pzena Investment Management 0.22% Total Management Fee Paid 0.58% Money Market Select Fund 0.09% American Beacon Advisors 0.09% Total Management Fee Paid 0.09% MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS Retirement Income and Appreciation Fund 0.32% * Under the Management Agreement, American Beacon Advisors earns a 5bps management fee for the fund and a 15 bps advisory fee for direct portfolio management of a portion of the fund's assets. American Beacon Advisors* 0.05% 0.11% Calamos Advisors 0.16% Total Management Fee Paid 0.32% S&P 500 Index Fund 0.045% * SSgA Funds Management serves as investment manager of the underlying master fund that this fund invests in. SSgA Funds Management does not serve as an investment adviser or sub-adviser to the American Beacon S&P 500 Index Fund. American Beacon Advisors 0.00% SSgA Funds Management* 0.045% Total Management Fee Paid 0.045% Short-Term Bond Fund 0.20% American Beacon Advisors 0.20% Total Management Fee Paid 0.20% SiM High Yield Opportunities Fund 0.50% American Beacon Advisors 0.05% Strategic Investment Management 0.45% Total Management Fee Paid 0.50% MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS Small Cap Index Fund 0.01% * BlackRock Advisors serves as the investment manager of the underlying master fund that this fund invests in.BlackRock Advisors does not serve as an investment adviser or sub-adviser to the American Beacon Small Cap Index Fund. American Beacon Advisors 0.00% BlackRock Advisors* 0.01% Total Management Fee Paid 0.01% Small Cap Value Fund 0.46% American Beacon Advisors 0.05% Barrow, Hanley, Mewhinney & Strauss 0.05% Brandywine Global Investment Mgmt 0.11% Dreman Value Management 0.04% Hotchkis and Wiley Capital Management 0.04% Opus Capital Group 0.08% The Boston Company Asset Management 0.09% Total Management Fee Paid 0.46% Small Cap Value II Fund 0.60% American Beacon Advisors 0.05% Dean Capital Management 0.19% Fox Asset Management 0.18% Signia Capital Management 0.18% Total Management Fee Paid 0.60% MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS Stephens Mid-Cap Growth Fund 0.59% American Beacon Advisors 0.05% Stephens Investment Management Group 0.54% Total Management Fee Paid 0.59% Stephens Small Cap Growth Fund 0.72% American Beacon Advisors 0.05% Stephens Investment Management Group 0.67% Total Management Fee Paid 0.72% The London Company Income Equity Fund 0.45% American Beacon Advisors 0.05% The London Company of Virginia 0.40% Total Management Fee Paid 0.45% Treasury Inflation Protected Securities Fund 0.11% American Beacon Advisors 0.05% NISA Investment Advisors 0.03% Standish Mellon Asset Management Co 0.03% Total Management Fee Paid 0.11% MUTUAL FUND MANAGER/SUB-ADVISER MANAGEMENT FEE IN PROSPECTUS FEE TABLE MANAGEMENT FEE PAID COMMENTS U.S. Government Money Market Select Fund 0.09% American Beacon Advisors 0.09% Total Management Fee Paid 0.09% Zebra Global Equity Fund 0.35% American Beacon Advisors 0.05% Zebra Capital Management 0.33% Total Management Fee Paid 0.38% Zebra Small Cap Equity Fund 0.53% American Beacon Advisors 0.05% Zebra Capital Management 0.52% Total Management Fee Paid 0.57%
